     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 1 of 15




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
                               UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF ARIZONA
13
14    United States of America,                         2:15-cr-00707-SRB
15                          Plaintiff/Respondent,       ABDUL MALIK ABDUL
            v.                                          KAREEM’S AMENDED ADDENDUM
16
                                                        TO SUPPLEMENTAL MOTION FOR
17    Abdul Malik Abdul Kareem,                         NEW TRIAL – NEWLY DISCLOSED
                                                        EVIDENCE -- GOVERNMENTAL
18                          Defendant/Movant.
                                                        MISCONDUCT
19
                                                        (Oral Argument Requested)
20
21
           Defendant, Abdul Malik Abdul Kareem (“Kareem”), by and through his
22
     undersigned counsel, files this supplement in support of his Supplemental Motion for a
23
24   New Trial – Newly Discovered Evidence – Governmental Misconduct.
25         That new information consists of;
26
           1. The Government’s assertion in the March 2018 trial of Eric Jamal Hendricks
27
28               that Hendricks was inextricably entwined in the Garland, Texas attack;

                                                    1
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 2 of 15



            2. The testimony the FBI undercover agent Stephen Jane (“UCA” or “Jane”) at
 1
 2             Hendricks trial regarding his contacts with and assessment of Elton Simpson;
 3
            3. The July 26, 2018 disclosures of email communications between Jane and
 4
               other government employees in which Jane expressed his concerns about
 5
 6             Simpson and the Draw Mohammad Contest in Garland;

 7          4. The March 15, 2019 disclosures of the existence of a pole camera and the
 8
               video footage it captured between May 1 and May 4, 2015, at the apartment
 9
               of Simpson and Soofi;
10
11          5. The March 15, 2019 disclosures of the contents of Saabir Nurse’s (“Nurse”)
12             passport and his interactions with government employees at Houston
13
               International Airport in May and September 2015;
14
15          6. The March 15, 2019 disclosures of the contents of Nurse’s iPhone captured

16             by government employees at Houston International Airport in September
17
               2015.
18
            All this information was known to the FBI more than four months prior to the
19
20   January 2016 trial, but only recently disclosed by the government attorneys. The June

21   2018 Supplemental Motion for New Trial, Doc. 505, dealt with the first two items
22
     above, and by inference, item three. This addendum will address the most recent
23
     disclosures.
24
25          On March 15, 2019, the Government provided new evidence including
26
     disclosure of a pole camera that the FBI placed outside of Elton Simpson (“Simpson”)
27
     and Nadir Soofi’s (“Soofi”) apartment at least as of May 1, 2015 that discloses their
28

                                               2
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 3 of 15



     comings and goings on May 1, 2015 along with those of Ali Soofi and a copy of Sabir
 1
 2   Nurse’s (“Nurse”) passport and a download of his cellphone that contains text
 3
     messages, phone call data and contact information that would have been used by the
 4
     defense had it been timely disclosed.      (Attachment A, Declaration of Daniel D.
 5
 6   Maynard, ¶ 2, Ex. 1) The Government states in its disclosure letter that it does not

 7   believe these newly disclosed items to be relevant and material (Att. A, Ex. 1) but can
 8
     anyone doubt that if the pole camera video showed Kareem with Simpson and Soofi on
 9
     the day they left to go to Garland, Texas whether the video and the existence of the pole
10
11   camera would have been disclosed by the Government and shown to the jury. The
12   video shows that Kareem, who the Government argued was the bank roller, trainer and
13
     motivator, was not present when Simpson and Soofi prepared to leave on their trip to
14
15   Garland, Texas. Additionally, the information disclosed concerning Nurse would have

16   affected the defense’s strategy had it been disclosed prior to trial since the defense
17
     would certainly have called Nurse as a witness and it provided contact information for
18
     Yayah, an individual that Kareem believed Skyped with Simpson and a radical
19
20   Jamaican Cleric, Sheikh Faisal. All of this new information leads to the inevitable

21   conclusion that the Government withheld information vital to Kareem’s defense that
22
     was in its possession before trial and continues to withhold material information. For
23
     these reasons, this Court should grant Kareem’s motion for a new trial. This motion is
24
25   supported by the attached memorandum of points and authorities.
26
27
28

                                                3
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 4 of 15



                       MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2   A.    Newly Disclosed Evidence that the Government had Before Kareem’s Trial
 3
           1.     Pole Camera and Video
 4
           At trial, the Government argued that Kareem was the bank roller, trainer and
 5
 6   motivator for the attack at Garland, Texas. Ali Soofi testified that Kareem was at

 7   Simpson and Soofi’s apartment three to four times a week and that he would sleep over
 8
     at the apartment three times a week or more near the time prior to the Garland attack.
 9
     (Att. A, ¶ 11) One would think that Kareem would have been at Simpson and Soofi’s
10
11   apartment while they packed for their trip to Garland, Texas but the video that was
12   disclosed by the Government for the first time on March 15, 2019, three years after the
13
     trial’s conclusion, shows conclusively that Kareem was not there. (Att. A, ¶ 10)
14
15   Additionally, the video shows Ali Soofi making numerous trips out of the apartment

16   carrying numerous bags at a time different from what he testified to at trial and not
17
     consistent with his trial testimony. The video would have been used to impeach Ali
18
     Soofi’s testimony. (Att. A, ¶ 9) The Government obviously decided that Simpson
19
20   and/or Soofi were worthy of being surveilled from a pole camera that was put in place

21   at least as of May 1, 2015, the day Simpson and Soofi left to go to Garland, Texas.
22
     Someone at the FBI had to request the camera, have it authorized by the FBI, installed,
23
     and presumably monitored by the FBI.          We do not know if this stems from the
24
25   investigation by the UCA, who is dealt with in Kareem’s Supplemental Motion. The
26
     video that has now been disclosed shows the camera initially looking at apartment #34,
27
     then moves to the parking lot and rooftop of the apartment complex. At 2:02 p.m. on
28

                                               4
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 5 of 15



     May 1, 2015, it moves to the sidewalk entry of Simpson and Soofi’s apartment. (Att.
 1
 2   A, ¶ 4) It appears that it was being controlled remotely by the FBI but that information
 3
     has not been disclosed nor do we know if anyone was monitoring the pole camera.
 4
           The Government never disclosed the existence of the pole camera until three
 5
 6   years after the trial’s conclusion. It shows the comings and goings of Simpson, Soofi

 7   and Ali Soofi and it makes clear that Kareem is not there. (Att. A, ¶ 4) This is
 8
     consistent with Kareem’s trial testimony.      If he was the bank roller, trainer, and
 9
     motivator, one would think he would have been there to help them load their car and
10
11   been at the apartment to give them financial and moral support. Also, Soofi testified
12   about Kareem’s numerous comings and goings from Simpson and Soofi’s apartment, up
13
     to three or four times a week and spending the night there during those times, (Att. A, ¶
14
15   11) yet he was not there when they made arrangements to leave to go to Garland.

16   Certainly this video showing the lack of Kareem’s presence is material evidence.
17
           The video does show Ali Soofi making several trips in and out of the apartment.
18
     He testified that he knew the “exact time” he was at the apartment between 7:30 and
19
20   8:30 (Att. A, ¶ 4, Ex. 2D, 2E, and 2F) but the video shows he arrived before 6:00 p.m.

21   and left at 7:04 p.m. At trial, Ali Soofi testified he moved out a punching bag, weight
22
     bench and all of his weights. (Att. A, ¶ 9) But, the video shows him moving out
23
     suitcases, duffle bags, and what appears to be a garbage bag but never a weight bench
24
25   or a punching bag. (Att. A, ¶ 9) Based on the newly produced video, one can make the
26
     argument that Ali was helping his brother load his car or because he knew his brother
27
     was not coming back he is taking all of his personal items. I would have used the video
28

                                                5
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 6 of 15



     to impeach Ali Soofi’s testimony on the timing and what he was moving. And I would
 1
 2   have shown it to the jury to show that Kareem was not present. (Att. A, ¶ 11)
 3
            Certainly, if Kareem had been in the video, it would have been produced and the
 4
     Government would have shown it to the jury and argued that Kareem was helping
 5
 6   Simpson and Soofi get ready for the attack.

 7          2.     Sabir Nurse’s Materials
 8
            Prior to trial, the Government disclosed a FD 302 on November 11, 2015
 9
     documenting a letter written in and torn out of a notebook discovered in Simpson and
10
11   Soofi’s apartment to an unknown individual that stated in pertinent part, “The money
12   that I had for you was being used for what was needed for the initial plan but that
13
     changed . . . I will leave you with the title of my car to do as you please with it.” (See
14
15   Att. A, ¶ 18) On January 29, 2016, the Government disclosed a FD 302 report

16   documenting an interview with Dunston Simpson, Sr., Simpson’s father, on November
17
     3, 2015 that disclosed that Nurse had the title to Simpson’s car and gave the title to
18
     Simpson’s father after the attack. (Att. A, ¶ 21) This was well past the Brady deadline
19
20   and on January 29, 2016, the Government disclosed, for the first time, documentation of

21   FBI interviews of Nurse from May 4, 2016 and May 26, 2016. During trial, case Agent
22
     Whitson testified that after receiving the information about the letter referenced in Trial
23
     Exhibits 553 and 554, and the car title, he called a meeting with various other agents
24
25   “handling different aspects of the branching investigations . . . and asked if it meant
26
     anything to them and then collected information in that sense.” (Att. A, ¶ 20)
27
28

                                                 6
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 7 of 15



            What Kareem’s defense team did not receive that the Government had at that
 1
 2   time was information that would have influenced and effected the defense’s preparation
 3
     for trial and the witnesses it would have called. (Att. A, ¶ 23) It did not receive a copy
 4
     of Nurse’s passport and the download from his iPhone which the Government had
 5
 6   obtained on September 2015 when Nurse was returning to the United States from a trip

 7   to Trinidad and Tobago to visit his father. With this new information, the defense
 8
     would have called Nurse, Sabari and possibly Bell as trial witnesses.
 9
                   (a).   Nurse’s Passport
10
11          Nurse’s passport is material for several reasons. It shows that Nurse had made
12   two trips to Saudi Arabia for the Haj and he made numerous trips out of the country.
13
     (Att. A, ¶ 15, Ex. 6) First, the fact of several trips for the Haj demonstrates how
14
15   devoted Nurse was and thus more likely to be a radical Muslim than Kareem who

16   admitted he routinely drank alcohol and used drugs. Second, it shows that Nurse had
17
     access to money that permitted him to travel internationally as compared to Kareem
18
     who was barely getting by. Thus, it was far more likely that Nurse bank rolled Simpson
19
20   and Soofi then Kareem. This information supports the defense’s theory that Nurse was

21   the bank roller and the person Soofi told Ali about who was the funding source.
22
                   (b).   Nurse’s Telephone Records
23
            On May 28, 2015, Customs and Border Patrol (“CBP”) conducted an outbound
24
25   inspection of Nurse at George Bush International Airport (“IAH”) in Houston, Texas.
26
     (Att. A, ¶ 13, Ex. 4) On September 26, 2015, CBP at IAH downloaded Nurse’s iPhone
27
     and obtained iPhone reports, call logs, contacts, images, etc. as he was returning to the
28

                                                 7
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 8 of 15



     United States from a trip to Trinidad and Tobago. (Att. A, ¶ 14, Ex. 5) The FBI knew
 1
 2   of this information as of September 29, 2015 since it appears upon an FBI report. (Att.
 3
     A, ¶ 14, Ex. 5) Much of this information taken from Nurse’s iPhone was material to
 4
     Kareem’s defense and would have been a bases for calling Nurse as a trial witness. It
 5
 6   shows that Nurse called Simpson numerous times in April 2015 leading up to the

 7   Garland attack while the only phone contacts between Nurse and Kareem were on May
 8
     7 and May 9 around the time of Simpson’s funeral. Simpson was closer to Nurse,
 9
     lending credence to the argument Nurse might have been the mastermind of the
10
11   conspiracy, not Kareem. Also, the information discloses numerous calls by Nurse to
12   Bell and Yayah and we now know that Yayah is John Sabari (“Sabari”). In Nurse’s
13
     contact information were the numbers of James Bell who the Government interviewed
14
15   on May 4 and 5, 2015 but did not disclose to Kareem until February 11, 2016 and

16   contact information for Yayah who Kareem’s defense team now knows is Sabari. Bell
17
     and Sabari had initially been listed as Government witnesses but were removed. The
18
     Government has never provided a single disclosure guarding Sabari and Kareem knew
19
20   nothing about him. Certainly, the Government has additional information about Sabari

21   or it never would have listed him as a witness. Kareem, in his first interview with the
22
     FBI, told Agent Whitson that he believed Simpson Skyped with a Jamaican Salafi
23
     Cleric Sheikh Faisal, with someone in Scottsdale known as Yayah. Kareem’s defense
24
25   had no idea who Yayah was nor did it know how to contact him. The information in
26
     Nurse’s phone would have given Kareem’s defense team its first contact information on
27
     Yayah or Sabari. Also, it connected Yayah, Bell and Nurse to Simpson and Nurse had
28

                                               8
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 9 of 15



     numerous contacts with Yayah and Bell following Simpson’s death but not with
 1
 2   Kareem. This phone information was material to Kareem’s defense.
 3
            Kareem did not call Nurse as a witness because we did not know what Nurse
 4
     was going to testify to concerning receiving the title to Simpson’s car after Simpson’s
 5
 6   death and concerning the money he apparently gave to Simpson. Nurse refused before

 7   trial to talk with Kareem’s investigator. (Att. A, ¶ 17)
 8
            After receiving this additional information that was in the Government’s
 9
     possession before trial, Kareem’s defense team would have taken different actions at
10
11   trial. It would have called Nurse and shown that he had numerous contacts with
12   Simpson leading up to the attack, that he had the financial ability to fund Simpson and
13
     Soofi, that Nurse made trips to Saudi Arabia for the Haj and that he had access to funds
14
15   that permitted him to freely travel out of the country, and that Nurse was in contact with

16   Bell and Sabari. (Att. A, ¶ 15, Ex. 6) Nurse contacted Bell on May 3, 2015, the night
17
     of the Garland attack and had numerous contacts with Sabari after Simpson’s death.
18
     Thus, Kareem would have called Nurse at the trial and had him testify about his
19
20   relationship with Simpson and their network of Muslim friends including Sabari. This

21   new information would have given Kareem the ability to contact Sabari who we believe
22
     facilitated Simpson’s contact with the Jamaican Salafi Cleric, Sheikh Faisal. Kareem
23
     never Skyped with Sheikh Faisal nor attended any of Simpson’s meetings hosted by
24
25   Sabari.
26
            These facts would have distanced Kareem from Simpson and the radical
27
     Muslims that Simpson associated with and supported Kareem’s defense that he was not
28

                                                 9
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 10 of 15



     a radical Muslim and did not bank roll or provide financial support to Simpson and/or
 1
 2   Soofi.
 3
              Also, the Government provided additional information concerning the UCA who
 4
     was in contact with Simpson about the Draw Mohammed Contest prior to the Garland
 5
 6   attack. The defense would have called the UCA to discuss his contacts with Simpson,

 7   his travel to Garland, Texas, his witnessing the Garland attack, and what reports he
 8
     prepared prior to and after the Garland attack. (Att. A, ¶ 26)
 9
              Kareem’s defense was that he did not know about the Mohammad Drawing
10
11   contest before the attack nor did he know Simpson and Soofi planned to go to Garland,
12   Texas to commit the attack. The defense argued that the FBI withheld evidence and
13
     rushed to find a scapegoat because it failed to stop the attack. The disclosure of the
14
15   UCA, his contacts with Simpson and his presence at the attack support that theory as

16   does the presence of the pole camera and the comings and goings on the video f May 1,
17
     2015 of Simpson and Soofi’s apartment. How can anyone argue that the video from the
18
     pole camera is not relevant and material.
19
20            3.    Legal Analysis

21            A violation of Brady v. Maryland, 373 U.S. 83 (1963) may occur when the
22
     Government fails to turn over impeachment evidence. See United States v. Bagley, 472
23
     U.S. 667, 676 (1985). The prosecutor in charge of trying the case “has a duty to learn
24
25   of any favorable evidence known to others acting on the Government’s behalf in the
26
     case, including the police.” Kyles v. Whitley, 514 U.S. 419, 438 (1995). In Strickler v.
27
     Greene, 527 U.S. 263 (1999), the Supreme Court set forth the three essential
28

                                                 10
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 11 of 15



     components of a Brady prosecutorial misconduct claim: “The evidence must be
 1
 2   favorable to the accused, either because it is exculpatory or because it is impeaching;
 3
     that evidence must have been suppressed by the State, either willfully or inadvertently;
 4
     and prejudice must have ensued.” Id. at 281-82. For prejudice to exist, the suppressed,
 5
 6   favorable evidence must be material. Brady, 373 U.S. at 87. Under Brady, the accused

 7   is entitled to a new trial “if there is a reasonable probability that, had the evidence been
 8
     disclosed to the defense, the result of the proceeding would have been different.”
 9
     Kyles, 514 U.S. at 433-34. The Supreme Court in Kyles explained that “a reasonable
10
11   probability of a different result” does not require a defendant to prove “that disclosure
12   of the suppressed evidence would have resulted ultimately in the Defendant’s
13
     acquittal.” Id. at 434. The defendant’s burden is that he must show that because of the
14
15   absence of the favorable evidence, the verdict at trial is not “worthy of confidence.” Id.

16   If the favorable evidence suppressed by the government was material, then it is by
17
     definition prejudicial. The prejudicial effect of the suppressed evidence is “considered
18
     collectively, not item by item.” Id. at 435. The Supreme Court indicated that this
19
20   “collective” standard should encourage prosecutors to resolve close questions about the

21   materiality of evidence in its possession in favor of disclosure. Id. at 439. The policy
22
     favoring disclosures underscores the prosecutor’s role as a seeker of truth and justice
23
     rather than a competitor intent on winning at all costs. Id. at 439-40.
24
25          The FBI installed a pole camera to monitor the movements of Simpson and Soofi
26
     on May 1, 2015. On that day, Simpson and Soofi packed Soofi’s car and headed to
27
     Garland, Texas to initiate a terrorist attack. At the same time, Ali moves his remaining
28

                                                 11
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 12 of 15



     items out of their apartment. This activity was caught on the FBI’s pole camera. Can
 1
 2   anyone doubt that if Kareem had been there with Simpson and Soofi that the
 3
     Government would have turned over the footage, disclosed the presence of the pole
 4
     camera shown the video to the jury and argued that it showed Kareem’s participation in
 5
 6   the preparation of the terrorist attack?    This failure to disclose was blatant.     The

 7   evidence is exculpatory to Kareem because it shows that he was not participating in the
 8
     planning of the attack at the crucial time when Simpson and Soofi are getting ready to
 9
     leave. It is clear the Government believed it was favorable to the defense because it did
10
11   not use the evidence at trial. Although it had listed Nurse as a potential witness, it did
12   not call him at trial because it believed he was unhelpful to the prosecution, put
13
     otherwise, helpful to the defense. No further showing of materiality is required. U.S. v.
14
15   Cadet, 727 F.2d 1453, 1469 (9th Cir. 1984).

16          The general standard governing motions for a new trial on the grounds of newly
17
     discovered evidence has been set out earlier in Kareem’s motions and is familiar. The
18
     evidence must have been disclosed after trial, must be material to the factual issues at
19
20   the trial and not merely cumulative and impeaching, and of such a character that it

21   would probably produce a different verdict in the event of a retrial.
22
            What is compelling in this case is that the newly discovered evidence was known
23
     to the FBI, the Government investigative agency, at the time of trial, but was not
24
25   disclosed.   This failure to disclose was intentional.     If it can be shown that the
26
     Government deliberately suppressed the evidence, a new trial is warranted if the
27
     evidence is merely material or favorable to the defense. Giglio v. United States, 405
28

                                                 12
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 13 of 15



     U.S. 150, 153-154 (1972); Brady v. Maryland, 373 U.S. 83 (1963). The same rule
 1
 2   applies, even in the absence of intentional suppression, if it appears that the high value
 3
     of the undisclosed evidence could not have escaped the prosecutor’s attention. United
 4
     States v. Kahn, 472 F.2d 272, 287 (2nd Cir. 1973). The materiality of the evidence to
 5
 6   the defendant should be measured by the effect of its suppression upon the defense’s

 7   preparation for trial, rather than only on its predicted effect on the jury’s verdict. Kahn
 8
     at 287; Note, the Prosecutor’s Constitutional Duty to Reveal Evidence to the Defendant,
 9
     74 Yale L.J. 136, 145-57 (1964). This evidence should have been disclosed before trial
10
11   and the Government’s failure to do so render’s this verdict unsafe and not worthy of
12   confidence. Kyles, 514 U.S. at 434.
13
            There can be no doubt that the Government intentionally failed to disclose the
14
15   existence of the pole camera and its tape and the only explanation is because it was and

16   is beneficial to the defense.    Additionally, the Government failed to disclose the
17
     material information that it had gathered on Nurse that was clearly material. Nurse was
18
     on the Government’s initial witness list but was removed before trial as were Bell and
19
20   Sabari. Clearly, the Government believed Nurse, Bell and Sabari were helpful to its

21   case against Kareem but removed them when it decided they were not.                It is a
22
     reasonable inference or probability that Nurse, Bell and Sabari were removed when it
23
     was determined that they would provide evidence favorable to the defense which
24
25   appears to be after they downloaded Nurse’s phone and copied his passport.
26
27
28

                                                 13
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 14 of 15



     B.     Conclusion
 1
 2          The Court should consider the Government’s continuing failure to make timely
 3
     disclosures. First, the Government failed to disclose that one of its agents, UCA, had
 4
     been in contact with Simpson about the Garland attack before it occurred and based in
 5
 6   part on his communications with Simpson, the UCA was at the attack when it occurred

 7   and witnessed it. the UCA was only disclosed when he was needed to testify about the
 8
     Garland attack in the trial of Erick Jamal Hendricks, in the Northern District of Ohio,
 9
     Case No. 1:16CR265.
10
11          Now, three years after the trial has ended, we learn for the first time that the FBI
12   had a pole camera installed and observed Simpson and Soofi as they prepared for their
13
     trip to Garland, Texas on May 1, 2015, yet failed to disclose its existence because it did
14
15   not help its case and was beneficial to the defense. Also, we learn three years after the

16   trial that the Government had information about one of its witnesses that it withdrew
17
     from its list that would have been helpful to the defense.          This conduct by the
18
     Government is a violation of Brady and Kareem’s right to a fair trial and should not be
19
20   tolerated.   The cumulative effect of these disclosures being made whenever the

21   Government feels like it is a blatant violation of Kareem’s right due process and a fair
22
     trial. When actions like this took place is the District Court of Nevada, United States v.
23
     Bundy, et al., 2:16-cr-00046-GMN, involving white Christian ranchers, the Court
24
25   dismissed the case. There can be no confidence in the verdict here and there can be no
26
     confidence that the Government is not failing to disclose additional information that is
27
     helpful or beneficial to the defense. For all of these reasons, this Court should grant
28

                                                14
     Case 2:15-cr-00707-SRB Document 543 Filed 04/30/19 Page 15 of 15



     Kareem a new trial.
 1
 2          RESPECTFULLY SUBMITTED this 30th day of April, 2019.
 3
                                              MAYNARD CRONIN ERICKSON
 4                                            CURRAN & REITER, P.L.C.
 5                                            By /s/Daniel D. Maynard
 6                                                  Daniel D. Maynard
                                                    3200 North Central Avenue, Ste. 1800
 7                                                  Phoenix, Arizona 85012
 8                                                  Attorneys for Defendant/Appellant

 9                                            DRAKE LAW, PLC
10
                                              By /s/Daniel R. Drake
11                                                  Daniel R. Drake
                                                    4340 East Indian School Road
12                                                  Suite 21-113
13                                                  Phoenix, Arizona 85018
                                                    Attorney for Defendant/Appellant
14
15                              CERTIFICATE OF SERVICE

16          I hereby certify that on April 30, 2019, I electronically transmitted the attached
17
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
18
     Notice of Electronic Filing to CM/ECF registrants:
19
20          AUSA Joseph E. Koehler and AUSA Kristen Brook
21          Additionally, a copy was served upon Mr. Abdul Kareem by first class letter,
22   postage prepaid, at:
23
                   Abdul Malik Abdul Kareem #44126-408
24                 FCI Florence
25                 Federal Correctional Institution
                   PO Box 6000
26                 Florence, CO 81226
27                                                     /s/Stacey McClellan
28                                                   Stacey McClellan

                                                15
